DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to journal bearing, classified in F16H2057/085.
II. Claims 15-20, drawn to a method of installing a journal in a carrier, classified in F16H57/023.
The inventions are independent or distinct, each from the other because:
Inventions 1 and 2 are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case (1) the journal can used in a different matter because it can be installed differently. Specifically, it could be inserted through a gear, and then two sides of the carrier could be brought together around the journal/gear assembly. Further (2), the method can be performed with a .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions 1 and 2 are classified differently, as noted above, and different search terms are required. Further, a search of the method claims of invention 2 requires a search of assembly methods for all journals in gearboxes, whether or not the method would be appropriate for invention 1 of claims 1-14.
During a telephone conversation with Sasha Mandy on 06 October 2021 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 2, 8, and 9 are objected to because of the following informalities:
In claim 2 at lines 3-4, “an outer cylindrical surface of the central member” should be corrected to --the outer cylindrical surface of the central member-- because this limitation has antecedent basis in claim 1.
claim 8 at line 8, “the outer cylindrical surface of the central member” should be corrected to --an outer cylindrical surface of the central member--.
In claim 9 at line 4, “an outer cylindrical surface of the central member” should be corrected to --the outer cylindrical surface of the central member--.
Appropriate correction is required.
Claim Interpretation
Claim limitation undercut is interpreted consistent with it use in the instant disclosure and with its plain meaning “the result of cutting away material from the underside of (an object) so as to leave an overhanging portion in relief.” This interpretation is more narrow than “groove” which does not require an overhanging portion.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the journal.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. This rejection may be 
Claim 7 also recites “the journal” and is rejected for the same reasons as claim 6.
Claim 9 recites the limitation “the journal.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. This rejection may be overcome by amending claim 8 at line 4 to include “a journal bearing being pin-less and having a journal comprising a central member…” 
Claims 12 and 13 also recite “the journal” and are rejected for the same reasons as claim 9.
The remaining rejected claims are rejected for their dependence on an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan (US 6,223,616).
[AltContent: textbox (S2)][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (G)][AltContent: arrow][AltContent: textbox (UC)][AltContent: textbox (E)]
    PNG
    media_image1.png
    677
    226
    media_image1.png
    Greyscale

Regarding claim 1, Sheridan discloses: 
A journal bearing comprising a central member (having outer surface 21) and at least a first end member (E in annotated Fig 5) separated from the central member by a first undercut (UC) having an undercut diameter U1 (at arrow to UC in annotated Fig 5), an outer cylindrical surface of the first end member being axially spaced from an outer cylindrical surface of the central member (see gap “G” and angled/conical surface that forms the transition between undercut UC and the cylindrical surface at end E), wherein the outer cylindrical surface of the first end member has a diameter A (at arrow A), the outer cylindrical surface of the central member has a diameter B (at arrow B), and wherein diameter B > diameter A > diameter U1 (see annotated Fig 5).

8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCune ‘140 (US 2010/0331140).
[AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: textbox (U1)][AltContent: textbox (C)][AltContent: textbox (E)]
    PNG
    media_image2.png
    516
    333
    media_image2.png
    Greyscale

Regarding claim 8, McCune ‘140 discloses:
A gas turbine engine (see Fig 1) comprising a gearbox (epicyclic gear system 36), the gearbox having a gear carrier (48) with a first support (50 on left in Fig 2) and a second support (50 on right in Fig 2) spaced apart from one another and defining a rotational axis, a journal bearing (44) being pin-less (According to the instant specification at [0003], a “pin” is used to mount the journal in the carrier. The journal 44 is shown in Fig 2 as directly interfacing with the carrier at end caps 50, thus the internal structures in passage 54 are not serving a function of mounting the journal to the carrier, and thus the journal is interpreted as “pin-less”. Internal structure on right end of journal 44 is part of lubricant supply 46, rather than being a structural pin;) and having a central member (C in annotated Fig 3) between a first end and a second end (E in , the first end and the second end being respectively received in the first support and the second support (see Fig 2), a first end member at the first end being separated from the central member by a first undercut (70) having an undercut diameter U1 (arrow U1 in annotated Fig 3), wherein an outer cylindrical surface of the first end member has a diameter A (A in annotated Fig 3), the outer cylindrical surface of the central member has a diameter B (B in annotated Fig 1), and wherein diameter B > diameter A > diameter U1 , and
a gear (38) supported by the central member and configured to rotate relative to the rotational axis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2020/0003069) in view of Sheridan (US 6,223,616).
Regarding claim 8, Maguire discloses:
A gas turbine engine (abstract) comprising a gearbox ([0023]), the gearbox having a gear carrier ([0023]).
Maguire does not disclose:
[the gear carrier] with a first support and a second support spaced apart from one another and defining a rotational axis, a journal bearing being pin-less and having a central member between a first end and a second end, the first end and the second end being respectively received in the first support and the second support, a first end member at the first end being separated from the central member by a first undercut having an undercut diameter U1, wherein an outer cylindrical surface of the first end member has a diameter A, the outer cylindrical surface of the central member has a diameter B, and wherein diameter B > diameter A > diameter U1, and
a gear supported by the central member and configured to rotate relative to the rotational axis.
Maguire discloses that the gearbox is a star gearbox ([0023]), but does not disclose any further details of the star gear bearings. Maguire’s gas turbine engine is an aircraft engine (abstract).
Sheridan teaches:
A star gear drive for an aircraft engine (col 3 lines 48-50 “aircraft engine”) comprising a gear carrier with a first support (S1 in annotated Fig 5 above) and a second support (S2 in annotated Fig 5 above) spaced apart from one another and defining a rotational axis (of star gear 16, see Fig 4), a journal bearing being pin-less (see Figs 3 and 5, note that 24 is a lubricant conduit) and having a central member (having outer surface 21) between a first end and a second end (E in annotated Fig 5), the first end and the second end being respectively received in the first support and the second support (see Fig 5), a first end member at the first end being separated from the central member by a first undercut (UC in annotated Fig 5) having an undercut diameter U1 (at arrow to , wherein an outer cylindrical surface of the first end member has a diameter A (at arrow A), the outer cylindrical surface of the central member has a diameter B (at arrow B), and wherein diameter B > diameter A > diameter U1 (see Fig 5), and
a gear (16) supported by the central member and configured to rotate relative to the rotational axis.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas turbine engine of Maguire by using the star gear system, including the journal bearings, of Sheridan in the gas turbine engine of Maguire because Sheridan teaches that the star drive gear system and journal bearings are appropriate for an aircraft engine gear system.
Allowable Subject Matter
Claims 2-5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 7, and 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding claim 1, McCune ‘140 (cited against claim 8) does not disclose:
an outer cylindrical surface of the first end member being axially spaced from an outer cylindrical surface of the central member.

McCune ‘155 (US 6,964,155)
[AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image3.png
    604
    342
    media_image3.png
    Greyscale

Regarding claim 1, McCune ‘155 discloses:
A journal bearing comprising a central member (70) and at least a first end member (86 or 88) separated from the central member by a first undercut (100 or 102) having an undercut diameter U1 (D1), an outer cylindrical surface of the first end member (of 86 or 88) being axially spaced from an outer cylindrical surface of the central member (at 64, spaced by at least portion of 72 that , wherein the outer cylindrical surface of the first end member has a diameter A (A in annotated Fig 3 above), the outer cylindrical surface of the central member has a diameter B (B in annotated Fig 3 above), and wherein diameter B > diameter A > diameter U1 (see Fig 3).
McCune ‘155 does not disclose:
[the outer surface of the first end member is] cylindrical.
The first end member is a nut. The end view in Fig 2 suggests that the end member protruding beyond the carrier is cylindrical. however, this figure may not show the detail of the nuts. Nuts typically have an outer surface or an inner surface adapted for driving. In this case, the inner surface of the nut is occupied by journal portions 72, 74. Thus, one would expect the outer surface to be configured for driving with a non-cylindrical shape.



    PNG
    media_image4.png
    527
    600
    media_image4.png
    Greyscale

Regarding claim 1, Minadeo discloses a journal bearing 80 with a central portion (ridge 86) axially separated from an end portion (52, separated by non-ridge portion of 74). Although Fig 3 shows opening 60 as angled toward the axis, this embodiment has the opening 60 formed as boreholes, which do not unite to form an undercut diameter. Fig 5 shows the embodiment with an annular opening as being parallel to the axis, and thus not producing a smaller radius.



    PNG
    media_image5.png
    460
    316
    media_image5.png
    Greyscale

Nies (US 2019/0321892) discloses a wind turbine planetary gear carrier with a pin shaft having a central member axially spaced from a larger end member by an undercut 152.

    PNG
    media_image6.png
    371
    572
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    396
    543
    media_image7.png
    Greyscale


.

    PNG
    media_image8.png
    360
    346
    media_image8.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745